United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1854
Issued: February 3, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 21, 2014 appellant filed a timely appeal from a May 30, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as No.
14-1854. In its May 30, 2014 decision upon reconsideration, OWCP reviewed the merits of
appellant’s claim and affirmed its prior decision of December 11, 2013. It stated that the
additional medical evidence failed to establish a causal relationship between appellant’s
condition and factors of his federal employment.
The Board has duly considered the matter and notes that, in the case of William A.
Couch , it held that, when adjudicating a claim, OWCP is obligated to consider all evidence
properly submitted by a claimant and received by OWCP before the final decision is issued. On
reconsideration, appellant submitted a narrative statement and medical reports from
Dr. Michael E. Hebrard, Board-certified in physical medicine and rehabilitation, dated
December 17, 2013; and January 17, February 13, April 10 and 28, 2014. Each of these reports
contained causation statements and were received before OWCP’s May 30, 2014 decision. The
February 13, 2014 report was first received on March 3, 2014, whereas the April 10, 2014 report
was first received on April 23, 2014 and the April 28, 2014 report was first received on
May 7, 2014.
1

1

41 ECAB 548 (1990).

In its May 30, 2014 decision, OWCP stated, “The evidence reviewed in support of your
reconsideration request includes the following new evidence. Along with your reconsideration
request we received your written statement in which you give your reasons as to why you
disagreed with the previous decision. In the statement you provided a breakdown of medical
reports to support your contention on the issue of causal relationship. In addition you provided a
new medical report dated January 17, 2014 from Dr. Hebrard and a medical report dated
December 17, 2013. [OWCP] reviewed both new medical reports as new evidence from
Dr. Hebrard.”
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that Dr. Hebrard’s February 13, April 10, and 28 reports were not reviewed before
the issuance of its May 30, 2014 decision. Whether it receives relevant evidence on the date of
the decision or several days before, such evidence must be considered.2 In this case, each of
these reports was received well in advance of OWCP’s May 30, 2014 decision. As the Board’s
decisions are final as to the subject matter appealed, it is crucial that all evidence relevant to the
subject matter of the claim properly submitted to OWCP be reviewed and addressed.3
Accordingly, the case is remanded for proper review of the evidence and, following any
necessary further development, the issuance of an appropriate final decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 30, 2014 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: February 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

J.I., Docket No. 12-1062 (issued December 12, 2012); William McKennon, 51 ECAB 145 (1999).

3

See Yvette N. Davis, 55 ECAB 475 (2004).

2

